DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
Figure 6 is missing label for a line 604. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 12, 14, 15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Luscombe (US9075155B2) in view of Gallagher (US5008861A) and Baig (US8605544).
Regarding claim 1, Luscombe teaches A well system comprising: a fiber optic cable positionable downhole along a length of a wellbore (Luscombe, Fig.1, shows a fiber optic cable 108 being attached along the length of wellbore); and 
a reflectometer communicatively coupleable to the fiber optic cable to (Luscombe, Fig.1, the measurement unit 114 (represents  reflectometer) supplies laser light pluses to the cable 108 and analyzes the returned signal to perform distributed sensing): 
detect and locate a microseismic event using strain detected in reflected optical signals received from the fiber optic cable (Luscombe, Fig.1, the measurement unit 114 supplies laser light pulses to the cable (fiber optic cable) and analyzes the returned signals to perform distributed sensing of one or more parameters along the length of casing. Contemplated measurement parameters include pressure, strain, deformation or other indicators of seismic wave energy); 
compute a set of spectra for waveforms of the microseismic event (Luscombe, Fig. 6 and 7 explains the computation of waveform of the microseismic event); 
However Luscombe does not disclose, aggregate each spectrum from the set of spectra that meet an acceptance threshold to generate an aggregate spectrum; and
 apply a fault source model to the aggregate spectrum to determine a magnitude of the microseismic event.
Gallagher teaches aggregate each spectrum from the set of spectra that meet an acceptance threshold to generate an aggregate spectrum (Gallagher, para [30], According to ; and 
 Baig teaches apply a fault source model to the aggregate spectrum to determine a magnitude of the microseismic event (Baig, para [61], To facilitate an understanding of how different sensor types measure a seismic event in an example system 100, FIG. 15 shows an example fit of a Brune spectrum (fault source model). As Brune spectrum is a well-known model for its use in the field of seismic spectral analysis, it is obvious to apply Brune model as a fault source model in the present invention).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Baig (directed to using model to measure seismic event) and Gallagher (directed to collection and creation of spectrum that meet certain threshold from the set of spectra) into Luscombe (directed to well system with distributed acoustic sensing system) to provide a well system capable of accurately measuring the microseismic event through the collected seismic data.

Regarding claim 2, Luscombe in view of Gallagher and Baig teaches The well system of claim 1, Luscombe also teaches further comprising: a hydraulic fracturing system that is controllable using the microseismic event magnitude (Luscombe, para (20), Alternatively, or in addition, the software can process the data to identify individual microseisms and determine 

Regarding claim 3, Luscombe in view of Gallagher and Baig teaches The well system of claim 1, Baig teaches wherein the fault source model comprises a Brune spectrum model (Baig, para [61], To facilitate an understanding of how different sensor types measure a seismic event in an example system 100, FIG. 15 shows an example fit of a Brune spectrum (fault source model). As Brune spectrum is a well-known model for its use in the field of seismic spectral analysis, it is obvious to apply Brune model as a fault source model in the present invention).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Baig (directed to using model to measure seismic event) and Gallagher (directed to collection and creation of spectrum that meet certain threshold from the set of spectra) into Luscombe (directed to well system with distributed acoustic sensing system) to provide a well system capable of accurately measuring the microseismic event through the collected seismic data.

Regarding claim 4, Luscombe in view of Gallagher and Baig teaches The well system of claim 1, Luscombe also teaches wherein the reflectometer is further communicatively coupleable to the fiber optic cable to filter noise from the set of spectra (Luscombe, para [19], The measurement unit 114 which is in connection with fiber optic cable as shown in fig 1 .

Regarding claim 5, Luscombe in view of Gallagher and Baig teaches The well system of claim 1, Luscombe also teaches wherein the strain is detectable on a first portion of the fiber optic cable positioned along a horizontal portion of the wellbore (Luscombe, Fig. 8 shows the fiber-optic cable 108 extending in an L-shape that provides vertical and horizontal sub-arrays).

Regarding claim 8, Luscombe in view of Gallagher and Baig teaches The well system of claim 1, Luscombe also teaches wherein the wellbore comprises a vertical wellbore (Luscombe, Fig. 1 shows an illustrative borehole102 that has been drilled into the earth).

Regarding claim 9, Luscombe in view of Gallagher and Baig teaches The well system of claim 1, wherein the reflectometer is further communicatively coupleable to the fiber optic cable to apply the fault source model to the aggregate spectrum to determine the magnitude of the microseismic event by: Baig teaches determining a low frequency level of the aggregate spectrum (Baig, para [66] Only the lower frequency sensor instrumentation will return accurate source parameters in this case, and as such the magnitudes, radiated energies, corner frequencies, stress drops and other such source parameters will be calculated using only the data streams acquired from the lower frequency sensors).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Baig (directed to using model to measure 

Regarding claim 10, Luscombe teaches A method comprising: computing a set of spectra for waveforms of a microseismic event using data received from a distributed acoustic sensor (Luscombe, Fig. 6 and 7 explains the computation of waveform of the microseismic event); 
controlling a hydraulic fracturing system using the microseismic event magnitude (Luscombe, para (20), Alternatively, or in addition, the software can process the data to identify individual microseisms and determine their direction, distance, and/or intensity as described further below. Such information is useful for tracking the progress of hydraulic fracture jobs, in which this borehole 102 or another nearby borehole has perforations 126 through which a fluid is pumped into the formation to widen and extend existing fractures and create new fractures).
However Luscombe does not disclose, aggregating each spectrum that meets an acceptance threshold from the set of spectra to generate an aggregate spectrum; and
determining a microseismic event magnitude by applying a fault source model to the aggregate spectrum.
Gallagher teaches aggregating each spectrum that meets an acceptance threshold from the set of spectra to generate an aggregate spectrum; (Gallagher, para [30], According to a further aspect, the second set of data points is obtained by method and apparatus for establishing a threshold for determining which seismic events on a stacked seismic section of ; and 
Baig teaches determining a microseismic event magnitude by applying a fault source model to the aggregate spectrum (Baig, para [61], To facilitate an understanding of how different sensor types measure a seismic event in an example system 100, FIG. 15 shows an example fit of a Brune spectrum (fault source model). As Brune spectrum is a well-known model for its use in the field of seismic spectral analysis, it is obvious to apply Brune model as a fault source model in the present invention).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Baig (directed to using model to measure seismic event) and Gallagher (directed to collection and creation of spectrum that meet certain threshold from the set of spectra) into Luscombe (directed to well system with distributed acoustic sensing system) to provide a method capable of accurately measuring the microseismic event through the collected seismic data.

Regarding claim 12, Luscombe in view of Gallagher and Baig teaches The method of claim 10, Baig teaches wherein applying the fault source model to the aggregate spectrum comprises fitting a Brune spectrum model to the aggregate spectrum (Baig, para [61], To facilitate an understanding of how different sensor types measure a seismic event in an example system 100, FIG. 15 shows an example fit of a Brune spectrum (fault source model). As Brune .
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Baig (directed to using model to measure seismic event) and Gallagher (directed to collection and creation of spectrum that meet certain threshold from the set of spectra) into Luscombe (directed to well system with distributed acoustic sensing system) to provide a method capable of accurately measuring the microseismic event through the collected seismic data.

Regarding claim 14, Luscombe in view of Gallagher and Baig teaches The method of claim 10, Luscombe also teaches wherein data received from the distributed acoustic sensor comprises a location of the microseismic event and strain measurement from a fiber optic cable of the distributed acoustic sensor (Luscombe, Fig.1, the measurement unit 114 supplies laser light pulses to the cable (fiber optic cable) and analyzes the returned signals to perform distributed sensing of one or more parameters along the length of casing. Contemplated measurement parameters include pressure, strain, deformation or other indicators of seismic wave energy).

Regarding claim 15, Luscombe teaches A non-transitory computer-readable medium having program code that is stored thereon, the program code executable by one or more processing devices for performing operations comprising: receiving a signal from a reflectometer representing strain along a length of a fiber optic cable positioned within a wellbore, wherein the strain results from seismic waves of a microseismic event (Luscombe, ; 
detecting and locating the microseismic event using strain detected in the reflected optical signals (Luscombe, Fig.1, the measurement unit 114 supplies laser light pulses to the cable (fiber optic cable) and analyzes the returned signals to perform distributed sensing of one or more parameters along the length of casing. Contemplated measurement parameters include pressure, strain, deformation or other indicators of seismic wave energy); 
computing a set of spectra for waveforms of the microseismic event (Luscombe, Fig. 6 and 7 explains the computation of waveform of the microseismic event); 
However Luscombe does not disclose, aggregating each spectrum from the set of spectra that meet an acceptance threshold to generate an aggregate spectrum; and determining a microseismic event magnitude by applying a fault source model to the aggregate spectrum.
Gallagher teaches aggregating each spectrum from the set of spectra that meet an acceptance threshold to generate an aggregate spectrum (Gallagher, para [30], According to a further aspect, the second set of data points is obtained by method and apparatus for establishing a threshold for determining which seismic events on a stacked seismic section of CMP gathers shall be machine picked, by machine scanning each trace (each spectrum) contributing to a stacked seismic section(the set of spectra) and picking seismic events meeting the threshold requirements, and characterizing each such pick by a (t,x) pair and storing the set {(t,x)} (aggregated spectrum)  as the second set of data points.); and
determining a microseismic event magnitude by applying a fault source model to the aggregate spectrum (Baig, para [61], To facilitate an understanding of how different sensor types measure a seismic event in an example system 100, FIG. 15 shows an example fit of a Brune spectrum (fault source model). As Brune spectrum is a well-known model for its use in the field of seismic spectral analysis, it is obvious to apply Brune model as a fault source model in the present invention).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Baig (directed to using model to measure seismic event) and Gallagher (directed to collection and creation of spectrum that meet certain threshold from the set of spectra) into Luscombe (directed to well system with distributed acoustic sensing system) to provide a system capable of accurately measuring the microseismic event through the collected seismic data.

Regarding claim 17, Luscombe in view of Gallagher and Baig teaches The non-transitory computer-readable medium of claim 15, Baig teaches wherein the microseismic event magnitude is determined from a low frequency level of the fault source model applied to the aggregate spectrum (Baig, Only the lower frequency sensor instrumentation will return accurate source parameters in this case, and as such the magnitudes, radiated energies, corner frequencies, stress drops and other such source parameters will be calculated using only the data streams acquired from the lower frequency sensors)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Baig (directed to using model to measure seismic event) and Gallagher (directed to collection and creation of spectrum that meet certain 

Regarding claim 19, Luscombe in view of Gallagher and Baig teaches The non-transitory computer-readable medium of claim 15, Luscombe also teaches wherein the operations further comprise: controlling a hydraulic fracturing system using the microseismic event magnitude (Luscombe, para (20), Alternatively, or in addition, the software can process the data to identify individual microseisms and determine their direction, distance, and/or intensity as described further below. Such information is useful for tracking the progress of hydraulic fracture jobs, in which this borehole 102 or another nearby borehole has perforations 126 through which a fluid is pumped into the formation to widen and extend existing fractures and create new fractures).

Regarding claim 20, Luscombe in view of Gallagher and Baig teaches The non-transitory computer-readable medium of claim 15, Baig teaches wherein the fault source model comprises a Brune spectrum model (Baig, para [61], To facilitate an understanding of how different sensor types measure a seismic event in an example system 100, FIG. 15 shows an example fit of a Brune spectrum (fault source model). As Brune spectrum is a well-known model for its use in the field of seismic spectral analysis, it is obvious to apply Brune model as a fault source model in the present invention).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Baig (directed to using model to measure .

Claims 6, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Luscombe (US9075155B2) in view of Gallagher (US5008861A) and Baig (US8605544) as applied to claims 1, 10 and 15 respectively further in view of Gaiser (NO314424B1).
Regarding claim 6, Luscombe in view of Gallagher and Baig teaches The well system of claim 1, wherein the reflectometer is communicatively coupleable to the fiber optic cable to compute the set of spectra for waveforms of the microseismic event by:  21 However  Luscombe in view of Gallagher and Baig  does not teach US2008 16025378 1201 9-IPM-1 03468 Ul USAttorney Docket No. 061429-1150536scaling a set of P wave spectra to S wave spectra values or scaling a set of S wave spectra to P wave values.
Gaiser discloses scaling a set of P wave spectra to S wave spectra values or scaling a set of S wave spectra to P wave values (Gaiser, It is known that a compression wave front which strikes an acoustic impedance interface will generate not only a reflected and a refracted P wave, but also an upwardly reflected transformed (PS) shear wave. Thus, a single P-wave source in combination with a multicomponent receiver group can be used economically for a combined P-wave, S-wave study using transformed PS shear waves (compression / shear waves) instead of pure SS shear waves).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Gaiser into Luscombe in view of Gallagher and 
Regarding claim 13, Luscombe in view of Gallagher and Baig teaches The method of claim 10, However Luscombe in view of Gallagher and Baig does not teach further comprising: scaling and combining P wave spectra of the microseismic event and S wave spectra of the microseismic event to generate the set of spectra.
Gaiser discloses further comprising: scaling and combining P wave spectra of the microseismic event and S wave spectra of the microseismic event to generate the set of spectra (Gaiser, It is known that a compression wave front which strikes an acoustic impedance interface will generate not only a reflected and a refracted P wave, but also an upwardly reflected transformed (PS) shear wave. Thus, a single P-wave source in combination with a multicomponent receiver group can be used economically for a combined P-wave, S-wave study using transformed PS shear waves (compression / shear waves) instead of pure SS shear waves).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Gaiser into Luscombe in view of Gallagher and Baig to provide “a method of geological surveys uses reflected, reshaped shear waves derived from a surface compression wave source” (Gaiser, description).

Regarding claim 18, Luscombe in view of Gallagher and Baig teaches The non-transitory computer-readable medium of claim 15, However Luscombe in view of Gallagher and Baig does not teach wherein the operations further comprise: scaling a set of P wave spectra to S wave spectra values or scaling a set of S wave spectra to P wave values.
wherein the operations further comprise: scaling a set of P wave spectra to S wave spectra values or scaling a set of S wave spectra to P wave values (Gaiser, It is known that a compression wave front which strikes an acoustic impedance interface will generate not only a reflected and a refracted P wave, but also an upwardly reflected transformed (PS) shear wave. Thus, a single P-wave source in combination with a multicomponent receiver group can be used economically for a combined P-wave, S-wave study using transformed PS shear waves (compression / shear waves) instead of pure SS shear waves).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Gaiser into Luscombe in view of Gallagher and Baig to provide “a method of geological surveys uses reflected, reshaped shear waves derived from a surface compression wave source” (Gaiser, description).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Luscombe (US9075155B2) in view of Gallagher (US5008861A) and Baig (US8605544) as applied to claim 1 further in view of Ranjan (US20170075002A1).
Regarding claim 7, Luscombe in view of Gallagher and Baig teaches The well system of claim 1, however Luscombe in view of Gallagher and Baig does not teach further comprising: a second wellbore; and 
a hydraulic fracturing system positionable to control a hydraulic fracturing operation within the second wellbore, wherein the hydraulic fracturing operation within the second wellbore is performable to generate the microseismic event that generates the strain detectable in the reflected optical signals
further comprising: a second wellbore (Ranjan, Fig 1, shows two wellbores 102 and 104); and
As Ranjan does not explicitly disclose the hydraulic fracturing operations, however Luscombe’s teachings can be implied/used into the second wellbore in order to control the hydraulic fracturing operations.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Ranjan into Luscombe in view of Gallagher and Baig to provide multiple well systems with multiple hydraulic fracturing operations.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding to claim 11, the prior arts of record, alone or in combination do not fairly teach or suggest “ wherein aggregating each spectrum comprises: determining each displacement spectrum value that meets the acceptance threshold by analyzing a displacement spectrum value of each frequency at multiple sensor sections of the distributed acoustic sensor; and  22 US2008 16025378 1201 9-IPM-1 03468 Ul USAttorney Docket No. 061429-1150536 adding each displacement spectrum value of a specific frequency that meets the acceptance threshold to a root mean square averaging pool for the specific frequency” including all of the limitation of the base claim and any intervening claim.

Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
 Regarding to claim 16, the prior arts of record, alone or in combination do not fairly teach or suggest “wherein the operations further comprise:23 US2008 16025378 1201 9-IPM-1 03468 Ul USAttorney Docket No. 061429-1150536determining a size of a shear failure of the microseismic event based on a corner frequency of the fault source model applied to the aggregate spectrum.” including all of the limitation of the base claim and any intervening claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571) 272 2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.T./Examiner, Art Unit 2863             


/NATALIE HULS/Primary Examiner, Art Unit 2863